Citation Nr: 0523789	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to service connection for a stomach disability 
secondary to the service-connected residuals of a shrapnel 
wound of the right lower chest. 

2. Entitlement to a rating higher than 20 percent for the 
residuals of a shrapnel wound to the right lower chest with 
pleural cavity injury and intercostal neuralgia.

3. Entitlement to a rating higher than 10 percent for a 
shrapnel wound scar in the right lower chest.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In February 2005, the veteran submitted additional evidence 
to the Board and waived initial consideration of the evidence 
by the RO.  The evidence in part raises the issue of service 
connection for post-traumatic stress disorder, which is 
referred to the RO for appropriate action. 

The issues of service connection for a stomach condition and 
an increased rating for residuals of a shrapnel wound of the 
right lower chest are REMANDED to the agency of original 
jurisdiction, via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The shrapnel wound scar is manifested by a deep, painful 
scar, covering an area less than 12 square inches. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a shrapnel wound scar in the right lower chest have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.118 including Diagnostic Codes 7801, 7804 (effective prior 
to and as of August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided VCAA notice by letter in March 2003 after the 
initial adjudication of the claims.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  The 
veteran was notified that VA would obtain service records, VA 
records and records of other Federal agencies and that he 
could submit private medical records or with his 
authorization VA would obtain private medical records on his 
behalf.  He was given 30 days to respond.  He was asked to 
identify any additional evidence to support his claim. 

Regarding the timing of the VCAA, since the notice came after 
the initial adjudication of the claim, it did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO cured the error 
in the timing of the notice because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issue at a hearing before the before the Board.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

 Factual Background

In the February 2002 rating decision, now on appeal, the RO 
assigned a separate 10 percent rating for the shrapnel wound 
scar in the right lower chest under Diagnostic Code 7804. 

On VA examination in November 2001, there was a 2.5 by 3.5 
inch scar under the right nipple on the right side of the 
chest.  The wound was approximately four inches long and two 
inches deep.  It was well healed with a deep loss of 
subcutaneous and muscle tissues.  The indentation was about 
1.5 to 1.75 inches.  The diagnoses included severe scarring 
from shrapnel wounds with loss of muscle strength in the 
chest area.

At a hearing before the undersigned Acting Veterans Law Judge 
in August 2003, the veteran testified that the scar was 
tender. 

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to skin disorders 
were revised, effective August 30, 2002.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to August 30, 2002, under Diagnostic Code 7804, a 
superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent.  After August 30, 2002, 
the criteria under Diagnostic Code 7804 remains essentially 
the same, that is, a superficial scar that is painful on 
examination warrants a 10 percent rating.

After a review of the record, the veteran is currently 
receiving the maximum schedular rating for the scar under 
either the old or current Diagnostic Code 7804.  The Board 
also has considered the scar under Diagnostic Code 7801, 
which provides a 20 percent rating for a deep scar that 
covers an area exceeding 12 square inches.  As the 4 by 2 
inch scar does not exceed 12 square inches, the criteria for 
a higher rating under Diagnostic Code 7801 is not warranted.  

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

A determination of functional limitation, such as limitation 
of motion, or other residuals of the chest wound, either 
pulmonary or neurologic, is deferred pending further 
development on the claim for a rating higher than 20 percent 
for residuals of the shrapnel wound, apart from the painful 
scar. 


ORDER

A rating higher than 10 percent for a shrapnel wound scar in 
the right lower chest is denied.


REMAND

In May 2003, a private physician expressed the opinion that 
the veteran's use of nonsteroidal anti-inflammatory drugs and 
analgesics because of arthralagia may aggravate the veteran's 
gastrointestinal symptoms.

At the hearing in August 2003, the veteran testified that the 
residuals of the chest wound have worsened.  In April 2003, a 
private physician reported that the veteran had severe, 
right-sided neuropathic pain. 

In light of the above, further evidentiary development is 
needed and under the duty to assist, the matter is remanded 
for the following action:

1.	Schedule the veteran for a VA 
gastrointestinal examination to 
determine whether either or both 
gastroesophageal reflux disease and 
diverticulitis are related to the 
veteran's use of nonsteroidal 
anti-inflammatory drugs and analgesics 
for his service-connected chest wound.  

2.	Schedule the veteran for a VA 
examination to determine whether the 
veteran has disabling residuals 
involving muscles of the shoulder 
girdle. The claims file should be 
reviewed by the examiner.  The 
examiner is asked to report on the 
range of motion of the right shoulder 
and to identify the muscle group or 
groups involved.

3.	Schedule the veteran for a VA 
examination to determine whether the 
veteran has disabling neurologic 
residuals of the peripheral nerves 
associated with the chest wound.  The 
claims file should be reviewed by the 
examiner.  

4.	After the above action is completed, 
adjudicate the claims.  On the issue 
of service connection, consider 
aggravation.  On the issue of 
increase, consider whether separate 
ratings are warranted for disabling 
residuals of the muscles of the 
shoulder girdle and for disabling 
residuals of the peripheral nerves.  
If any benefit sought is denied, the 
veteran should be furnished a 
supplemental statement of the case, 
and the case should then be returned 
to the Board. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


